EXHIBIT SUBSIDIARIES OF CONTINENTAL AIRLINES As of February 17, 2010 Name of Subsidiary Jurisdiction of Incorporation or Organization Air Micronesia, Inc. Delaware CAL CARGO, S.A. de C.V. Mexico CALFINCO Inc. Delaware Century Casualty Company Vermont Continental Airlines de Mexico, S.A. Mexico Continental Airlines Domain Name Limited England Continental Airlines Finance Trust II Delaware Continental Airlines Fuel Purchasing Group, LLC Delaware Continental Airlines, Inc. Supplemental Retirement Plan for Pilots Trust Agreement Delaware Continental Airlines Purchasing Holdings LLC Delaware Continental Airlines Purchasing Services LLC Delaware Continental Express, Inc. Delaware Continental Micronesia, Inc. Delaware Presidents Club of Guam, Inc. Delaware
